[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The proposed intervenor, Yale University, has moved for articulation or reargument of the court's denial of its motion to intervene, made pursuant to General Statutes § 31-293 to recover workers' compensation benefits paid to the plaintiff. The motion for articulation is granted. The court's denial was based solely onNichols v. The Lighthouse Restaurant, Inc., 46 Conn. App. 712,700 A.2d 114, cert. granted, 243 Conn. 938, ___ A.2d ___ (1997). Nichols is "presumptively retroactive." Harper v. Virginia Dept. ofTaxation, 509 U.S. 86, 96 (1993); see Neyland v. Board ofEducation, 195 Conn. 174, 487 A.2d 181 (1985). That Nichols is on appeal does not vitiate its force as binding precedent. State v.Sailor, 33 Conn. App. 409, 415 n. 10, 635 A.2d 1237, cert. denied,239 Conn. 911, ___ A.2d ___ (1994).
The motion for reargument is denied.
BY THE COURT
Bruce L. Levin CT Page 4338 Judge of the Superior Court